Citation Nr: 1216521	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  07-06 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right hip disorder, to include as secondary to service-connected bilateral foot and bilateral knee disabilities. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1992 to November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Providence, Rhode Island (RO), which denied the benefits sought on appeal. 

The matter on appeal was previously before the Board in October 2008 and in July 2010, when it was remanded both times for additional development.  In October 2008, the Board instructed the Agency of Original Jurisdiction (AOJ) to seek the Veteran's assistance in obtaining any outstanding pertinent treatment records and to schedule the Veteran for a VA examination in conjunction with his claims.  The AOJ obtained the identified treatment records and afforded the Veteran a VA examination in January 2010.  In July 2010, the Board determined that although the January 2010 examination was adequate, further explanation of the examination findings was needed.  The Veteran was afforded a new VA examination in October 2010, and in that examination report, the VA examiner specifically addressed questions raised by the Board and provided a clear statement regarding the previous examination findings.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).


FINDINGS OF FACT

1.  The preponderance of the competent evidence is against a finding that any right hip disorder, including x-ray evidence of calcification, had an onset in service or within the first year after separation.

2.  The preponderance of the competent evidence is against a finding that any right hip disorder, including x-ray evidence of calcification, is related to service or to his service-connected bilateral foot and knee disabilities.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a right hip disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim.  VA will inform the Veteran of the type of information and evidence that VA will seek to provide, and of the type of information and evidence, the claimant is expected to provide.  38 C.F.R. § 3.159(b).  VA must provide such notice to the claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  These VCAA notice requirements apply to all elements of a claim for service connection, so VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Here, prior to the April 2006 RO decision in the matter, VA sent a letter to the Veteran in November 2005 that addressed some notice elements concerning his claim.  The letter informed the Veteran of what evidence is required to substantiate the claim, and apprised the Veteran as to his and VA's respective duties for obtaining evidence.  In a March 2006 notice letter, VA informed the Veteran how it determines the disability rating and the effective date for the award of benefits if service connection is to be awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Under these circumstances, the Board has determined that the notification requirements of the VCAA have been satisfied.  

In addition to its duty to notify, or inform, the Veteran with regard to his claim, VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and records of pertinent medical treatment since service, and providing the Veteran a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has made reasonable efforts to obtain any available pertinent VA records as well as all relevant private records adequately identified by the Veteran.  VA provided the Veteran with joint examinations in January 2007, in January 2010 and in October 2010.  Each examiner addressed the nature and etiology of the Veteran's claimed right hip disorder.  These examination reports show that examiners reviewed the evidence contained in the claims folder and considered the Veteran's reported medical history in conjunction with any medical opinion provided.  The VA examinations performed in conjunction with the Veteran's claim are adequate for the adjudication of the current claim on appeal.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and its duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 (2002).



2.  Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  See 38 C.F.R. § 3.303(b).  The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In addition, certain chronic diseases may be presumed to have incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309; see also 67 Fed. Reg. 67792-67793 (Nov. 7, 2002).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, generally, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, a disability that is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  When service connection is thus established for a secondary condition, the secondary condition shall be considered part of the original condition.  Establishing service connection on a secondary basis requires evidence sufficient to show: (1) that a current disability exists, and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.  A disability which is aggravated by a service-connected disorder may be service connected, but compensation is only available for the degree to which that condition was made worse by the service-connected condition - only to the degree that the aggravation is shown.  38 C.F.R. § 3.310.  In such situation, VA laws require that the medical evidence must show a baseline level of severity of the nonservice-connected disease or injury, which is established by medical evidence created before the onset of aggravation.  Id.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran alleges entitlement to service connection for a right hip disorder.  Specifically, he asserts that his disorder is secondary to his service-connected bilateral foot and knee disabilities.   The Veteran reports that he did not first experience hip pain until after the severity of the disorders involving his knees and feet had increased.  

Although the Veteran does not assert (nor does the evidence of record show) that he has a current right hip disorder that is directly related to service, the Board will first address the Veteran's claim for service connection on a direct basis prior to considering his claim on a secondary basis.  Again, the Board notes that in order to support an award of service connection on direct basis there must be evidence of 
a current disability, in-service incurrence or aggravation of a disease or injury; and 
medical nexus between the claimed in-service disease or injury and the current disability.  See Hickson, 12 Vet. App. at 253.

Initially, the Board observes that it is not clear from the evidence of record that the Veteran has a current disability involving his right hip.  Even though the Veteran complains of constant pain in his right hip and there is X-ray evidence of calcification, the VA examiner who conducted both the January 2010 and the October 2010 VA examinations concluded that clinical examination of the Veteran's right hip was normal and that there was no evidence of any functional impairment on examination.  The examiner's summary and review of evaluation of the right hip in January 2010 reads as follows:

He complains of pain in his right hip.  It is non-descript.  The distribution of pain is non-radiating.  As noted, it did not affect his ability to walk, as previously  noted.  With his occupation, the hips did not give him pain for leaving his job as a letter carrier.  There is no increased pain on repetitive movements and no history of any flare-ups.  No apparent functional impairment elicited on examination of the right hip.  

VA examination report, January 2010

The diagnosis as to the right hip in January 2010 was: 1. Normal examination.  2. No functional impairment elicited at this time.   In October 2010, the same VA examiner concluded that the X-ray findings of calcification would not contribute to the pain that the Veteran described at the time of the examination.  See the October 2010 VA examination report.  The VA examiner essentially found that the calcification evidence on the x-ray could lead to an impingement type syndrome, but that there was no current finding of such impairment on the clinical examination.  The VA examiner found that the objective findings from the examination revealed a normal right hip. 

While the VA examiner found a normal right hip, the Board notes that some of the private treatment records contain notations stating that the Veteran reported a history of early-stage arthritis in his hip.  See private treatment record from Dr. C. dated February 2007.  The fact that the Veteran's statements concerning his alleged medical history were transcribed by a health care provider as part of the history section of the medical report does not turn such statements into competent medical evidence.  Evidence which is simply information provided by the Veteran and recorded by a medical examiner, unenhanced by any additional medical comment by that examiner, does not constitute "competent medical evidence."   Leshore v. Brown, 8 Vet. App. 406, 410 (1995).  Moreover, the contemporary x-rays taken in October 2006 revealed no findings of arthritis in the right hip.  Also, the impression on the reports of X-rays taken in January 2007 and October 2010 show calcification, but no evidence of arthritis.  The report of January 2007 X-rays read: "No fractures or dislocations are seen.  Small calcification below the right acetabulum which could be the capsule.  No obvious osteoarthritis can be seen."  The report of October 2010 X-rays reads: "X-ray report of his right hip shows an increased size of the ossification adjacent to the acetabulum.  The conclusion is that this could predispose to impingement type syndrome.  Additional comment at this time the physical examination again appeared to be normal , there was no functional impairment."  In short, while the Veteran reported early-stage arthritis of the hip, there is no X-ray evidence to support such a finding as there is  no radiologic evidence of arthritic involvement in the right hip.  

As noted above, the Veteran has complained of pain in the hip.  The Veteran's subjective complaint of pain, however, does not, by itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Regardless, the Board acknowledges that there is some clinical significance pertaining to the X-ray evidence of calcification in the right hip in conjunction with the Veteran's subjective complains.  As such, the Board will still consider whether the Veteran's reported condition, manifested by x-ray evidence of calcification and subjective complaints of pain, is related to his period of service. 

Here, the Veteran's service treatment records do not document any treatment or complaints involving the right hip, let alone findings indicative of calcification in the right hip.  At the time of a September 1994 examination prior to separation, the Veteran's right lower extremity was evaluated as normal and there was no indication of any right hip problems on the associated report of medical history.   

The first medical evidence of any problems involving the Veteran's right hip is not shown until 2005, which comes more than a decade after his separation from service and after the Veteran initiated his claim.  Again, the evidence of record does not show x-ray evidence of arthritis at any point since the Veteran's separation from service, let alone within the first year following his separation from service.  See 38 C.F.R. §§ 3.307 and 3.309.  

Essentially, there is no evidence of a chronic disorder shown in service, and the Veteran has not asserted (nor does the evidence of record show) that there is any continuity of symptomatology over the 10 year time span between his separation from service and the first evidence of right hip problems.  See 38 C.F.R. § 3.303.  

There is also no favorable medical nexus opinion of record that supports a medical link between the x-ray evidence of calcification and the Veteran's period of service.  The Board has considered whether an additional examination or opinion is necessary to make a decision on this claim.  Under the law, an examination or opinion is necessary to make a decision on the claim when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).   

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has reviewed private medical records, VA treatment records, and service medical records.  The Board finds that another examination is not necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002).  
In short, there is no objective medical evidence of an inservice injury to the right hip, no evidence of a problem in the right hip at separation, no evidence of continuity of treatment since service, no evidence of treatment for right hip problems until more than 10 years after service, and no medical evidence linking the currently diagnosed disorder directly to service.  A new examination is not called for.  See McClendon, supra.  Service connection is not warranted on a direct basis.  

Turning back to the Veteran's primary assertion - entitlement to service connection on a secondary basis, the remaining question is whether the medical evidence supports, or is at least in equipoise as to, the Veteran's assertion that he has a current right hip problem, including x-ray evidence of calcification, that is related to his service-connected bilateral foot and bilateral knee disabilities.  See 38 C.F.R. § 3.310.  

While the Veteran may believe he has a right hip disorder secondary to his service-connected disorders of the knees and feet, he does not have training in the medical field and the weight of the medical evidence is against such a finding.  Medical professionals have commented on the likelihood that the Veteran has a right hip disorder related to a service-connected disorder involving the knees and feet.  On VA examination in January 2010, the examiner stated that the proposition that the Veteran had a right hip problem that was a function of his foot disorder was "without documentation" and "an untenable conclusion at this point."  He made these comments after noting review of the chart, the claims file, and consideration of the Veteran's age.  

In October 2010, the same VA examiner spoke even more directly on the possibility that the Veteran has a right hip disability related to his disabilities involving the feet and knees.  His conclusion reads in pertinent part as follows:

Addressing the problem in terms of the collateral effect from bilateral foot and knee disabilities after reviewing the chart and in the context of the veteran's age, it is appear [sic] less likely as not that the difficulty he is realizing or states that he is realizing of his hip comes from a problem with his skeletal derangement.  

VA examination report, October 2010.

The only medical statement of record that appears to support the Veteran's claim comes from an April 2009 private medical statement from Dr. P. S. C. that shows a positive relationship between the Veteran's right hip pain and his service-connected bilateral knee disabilities.   Dr. C. stated that the Veteran's bilateral foot and knee problems alter his gait pattern, and ultimately place additional burden on his hips.  Although the Board is not free to ignore the opinions of a treating medical provider, it is free to weigh the probative value of that opinion against other medical evidence of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).

First, the Board notes that Dr. C. does not provide a medical diagnosis associated with the Veteran's right hip pain.  Diagnoses on VA examinations have shown normal examination and no functional impairment of the right hip.  Again, a diagnosed disability is one of the criteria for entitlement to service connection.  See Hickson, 12 Vet. App. at 253.  Second, while Dr. C. stated that knee and foot problems alter the Veteran's gait, VA examination findings have found the opposite.  On physical examination in January 2010 and October 2010, the VA examiner observed that the Veteran's gait and posture were good, and that he did not walk with a limp.  The 2010 VA examiner specifically ruled out an etiological link to any skeletal derangement resulting from the Veteran's bilateral foot or bilateral knees as the Veteran's reported symptomatology was more likely associated with the natural aging process.  

Essentially, the Board finds that the 2010 VA examiner medical opinion is more probative in this matter.  The VA examiner specifically indicated that he reviewed the claims folder, Dr. C did not.  The VA examiner supported his opinion by commenting on the Veteran's medical history, which includes a review of Dr. C.'s statement and the findings from the most recent VA examination.  For these reasons, the Board finds that the 2010 VA examiner's opinion carries greater weight in this matter.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (The Board may favor the opinion of one competent medical expert over that of another when there are adequate reasons and bases to support the determination reached).

The Board has also considered the Veteran's own assertions regarding a possible connection between his right hip problems and his service-connected disabilities.  The Board is aware that lay statements may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007), the Court, in regard to varicose veins, indicated that lay evidence was to be considered competent with regard to a disease with "unique and readily identifiable features" that was "capable of lay observation."  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

In this case, the question of medical nexus requires medical knowledge on the interpretation of x-ray findings and it is not capable of lay observation.  The Board finds that the Veteran's assertions are afforded little probative weight in the absence of evidence showing that the Veteran has medical training that can provide the expertise to render opinions about medical matters.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  In contrast, the VA medical examiners have opined against a link between the Veteran's right hip problems and his service-connected disabilities.

In sum, the Board cannot ignore the fact that the record is unclear as to whether the Veteran has a currently diagnosed disability involving his right hip.  Without a current disability, service connection cannot be granted.  See Brammer v. Derwinski, 3 Vet.App. 223 (1992);   Rabideau  v. Derwinski, 2 Vet.App. 141 (1992).  Even if the Board were to conclude that the current medical finding of calcification was a disability, the medical evidence does not show any complaints or medical findings during service or for more than a decade there after.  The medical finding of calcification (shown by x-ray, but not identified as a disability with any functional impairment) is not shown until more than a decade after his separation from service, and there is no competent medical evidence linking this finding directly to service.  See 38 C.F.R. §§ 3.303, 3.307, and 3.309.  Furthermore, the weight of the medical evidence is against a finding that the Veteran has a right hip disability that is related to service or a service-connected disability.  The Board finds that the more probative medical opinion is against a conclusion that the calcification in the right hip is proximately caused by his service-connected bilateral foot and knee disabilities.  See 38 C.F.R. § 3.310.  Service connection for a right hip disorder is not warranted.  See Hickson, 12 Vet. App. at 253.  


ORDER

Service connection for a right hip disorder is denied.  





____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


